808 P.2d 670 (1991)
STATE, ex rel., OKLAHOMA BAR ASSOCIATION, Complainant,
v.
Christopher E. SCHLEGEL, Respondent.
OBAD No. 937, SCBD No. 3617.
Supreme Court of Oklahoma.
February 19, 1991.

ORDER
Upon due consideration of a complaint filed in the above-numbered and entitled cause, which complaint alleges the respondent has engaged in acts which constitute professional misconduct and which merit discipline by this Court, and upon review of the pleadings and record filed herein, and being fully advised in the premises, the Court finds as follows:
Respondent is an attorney, duly licensed to practice law by the Supreme Court of the State of Oklahoma, and is a member of the Oklahoma Bar Association, with his official address at First Floor, The Herriman, 923 North Robinson Avenue, Oklahoma City, Oklahoma 73102.
Proceedings have been held in this cause before the Professional Responsibility Tribunal of the Oklahoma Bar Association, according to the Rules Governing Disciplinary Proceedings, 5 O.S. Ch. 1, App. 1-A (1981). Following said proceedings, complainant and respondent have jointly submitted to this Court their Proposed Stipulations of Fact and Conclusions of Law with Agreed Recommendation for Discipline.
The said stipulations and findings reveal that respondent failed to promptly and zealously conclude a legal matter which was entrusted to him and for which he accepted remuneration, and that his acts constitute violations of the mandatory provisions of the Rules of Professional Conduct, 5 O.S. Ch. 1, App. 3-A (1988), Rules 1.3, 1.4(a), 3.2, and 8.4(a). Respondent's violation of these Rules constitutes grounds for professional discipline.
Both complainant and respondent agree and stipulate that the appropriate discipline under the circumstances should be that of public censure.
*671 IT IS THEREFORE ORDERED BY THE COURT that respondent, Christopher E. Schlegel, be, and he is hereby, publically censured for his violation of the aforesaid Rules of Professional Conduct.
IT IS FURTHER ORDERED BY THE COURT that respondent pay all costs of these disciplinary proceedings in the amount of $310.44, within thirty days of this Order, and that such payment of costs shall be a condition for respondent's continued practice of law.
OPALA, C.J., and LAVENDER, DOOLIN, ALMA WILSON and KAUGER, JJ., concur.
HARGRAVE and SUMMERS, JJ., concur in result.
HODGES, V.C.J., concurs in part, dissents in part: I would suspend respondent for a period of one year.
SIMMS, J., dissents:
I would consolidate this case with SCBD 3682, and would join with HODGES, V.C.J., in suspending respondent for one year.